Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
 The phrase “under uncertainty” is not standard. Please delete this limitation. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Applicantneeds to include what API and GOR stand for. Appropriate correction is required.Claim 16 is objected to because of the following informalities:  Please add “non-transitory” computer readable medium. Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
Merino-Garcia “An innovative approach for formation fluid typing with API and GOR
assessments in real time from mud gas data” disclose see "Summary1
and "Methodology’):
Computer implemented method for characterizing a target fluid of a hydrocarbon
reservoir under uncertainty by means of m predetermined fluid properties (P1, P2,-Pm)
(see "Summary": "Two parameters (alpha and beta) to describe the composition of the
hydrocarbon fluids”) comprising at least a first fluid property ( pi) (alpha) directed to one
of the phases of the target fluid, either liquid or gas, and a second fluid property (P2)
(beta) directed to the gas/liquid ratio of the target fluid (see "Summary":
"Mudgas ratios an delineation of alpha-beta regions to predict fluid type, AP] and GOR’.
And Fig. 2b, see Methodology, where fluid type: fluid type is established from mud
gas ratios;
Determine alpha and beta values are first delineated in agreement with the fluid type
(Fig. 2b);
Schluberger (WO 2011/007268) describes a method for characterizing fluid properties
using computer-implemented computational models and also applies probability density
functions to capture the range of uncertainties of used parameters (Fig. 9 and 11, para
[0032], [0035], [00122)).
VENKATARAMANAN LALITHA (US Pub. 2006/155474 A1), disclose (para [0017],
where receiving fluid property data for at least two fluids with the fluid property data of at
least one fluid being received from a device in a borehole. In real-time with
receiving the fluid property data from the borehole device, deriving respective fluid
properties of the fluids; quantifying uncertainty in the derived fluid properties...fluid
property data may include optical density from a spectroscopic channel of the device in
the borehole and the present embodiment of the invention includes receiving
uncertainty data with respect to the optical density...uncertainty associated with the
predicted GOR may be derived. In one preferred embodiment of the invention,
probability that two downhole fluids are different may be determined based on predicted
GOR and associated uncertainty for the two fluids).
Chok (US Pub.2014/0278113) (para [0064], where Based on the final state probability
distribution, the analysis 100 can perform additional processing as shown in FIG. 2B. In
particular, the processing of the results (Block 150) can determine the constituents of
the fluid (Block 152), can compute the gas-to-oil ratio (GOR) (Block 154), and can
determine other properties of interest. Finally, the analysis 100 can determine a
confidence level for each constituent estimated and functions thereof (e.g., fluid
properties, such as GOR) (Block 156)).
 However, the closest prior arts either singularity or in combination, fail to anticipate or render obvious the following steps a) through d) in order: “a) assigning
a probability density function (fi) for the first fluid property (pi) and a probability density
function (f2) for the second fluid property (p2); b) providing m - 2 correlations c3, cm
dependent at least on pi and/or p2 properties such that pj = ci(pi,p2); i = 3,...,m; c) for
each property ptj = 3,...,m - generating, automatically by a computer system, r sample
values Ci (p1,p2) wherein p1 is random sample according to its probability density
function f1 and p2 is a random sample according to its provability density function f2; -
generating, automatically by a computer system, a probability density function fi for
property pi, from the r sample values ci(p1,p2) d) based on the probability density
functions (f1,f2 ...,fm), determining and making available the characterizing properties
pi, i=1,...,m of the target fluid of a hydrocarbon reservoir.”
Claims 2-16 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”

Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims
are deemed as being patent eligible.
In particular, in the prong 1 analysis claim 1 is directed to an abstract idea comprising
steps of (a) through (e). Further even if they were interpreted to have an abstract idea
they claim the practical application under prong 2 analysis.
The claim 1 recites elements/steps in addition to the judicial exception(s) that impose
meaningful limits on claim scope, i.e., the elements/steps narrow the scope of the claim
so that others are not substantially foreclosed from using the judicial exception(s) such
as a limitation “hydrocarbon reservoir having a predetermined field architecture
including include at least one pipe connecting a first point of fluid extraction located
within the reservoir and a final end point of fluid extraction located at surface facilities of
the reservoir”, e.g., the claim represented assessing the viability of fluid production from
an hydrocarbon reservoir through facilities having a predetermined field architecture
using characteristics of target fluid within the hydrocarbon reservoir” these limitations
clearly recite a practical application that is tied to a particular reservoir.
Thus claim 1 is deemed patent eligible under 35 USC 101.
Claims 2-16 are dependent claims of claim 1 and are directed to the practical
application of the parent claim and are also patent eligible under 35 USC 101.
Dependent claims 2-16 are eligible under 101.


Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte
Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
from the mailing date of this letter. 

Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter
for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        
.